FKICK, J.
I concur with the Chief Justice. In view, however, of the able dissenting opinion of Mr. Justice Straup, I desire to briefly state a few of the reasons which impel me to arrive at the conclusion aforesaid.
I fully concur with Mr. Justice Straup’s statement and conclusions as abstract propositions of law; but in my judgment they are not applicable, and it would be unjust to apply them in this ease in view of the whole record. There can be no doubt that the trial court had jurisdiction of the subject-matter, of the subject of the particular proceeding, and of the parties. Such jurisdiction was specifically retained in the original decree entered in this action in 1901 as pointed out in the opinion of the Chief Justice, and it was so retained for the express purpose of making “all necessary supplementary orders and decrees which may be required to make effectual the rights awarded and preserved by this decree.” This means, if it means anything, more than merely to retain jurisdiction for the purpose of the enforcement of the judgment or decree, which every court retains as a matter of right. Let me ask what order or decree is approved by the Chief Justice, except such as is clearly comprehended within the foregoing reservation found in the original decree? *615Again, can any one donbt that, in order to enforce the true spirit and intent of the original decree, had it become necessary to make the orders in question and as sustained by the Chief Justice as part thereof, that such orders could not have been made a part thereof without any further pleadings in the case? Are not such matters, however complex, merely incidental to the right to appropriate, divert, and use the waters of a stream or system, which right is to be enjoyed in connection with others who may have rights to the use of water flowing in the same stream or system ? Suppose the action had been brought to determine and fix the rights of all the appropriators of water from the Jordan River, and the court had found, and in the decree had declared, those rights, and had also determined at what points, and how often, and in what amounts, and by what means each appropriator should divert his water from the waters flowing in the stream; could not the court, as a mere incident to the determination of such rights, also have determined the kind and character of the necessary diverting appliances, and fixed the cost thereof, without special pleadings or any special statement in the pleadings setting forth _ just what these things should consist of, and at what point or points they should be placed? I, at least, entertain no doubt but that the court could have done all of these things as merely incidental to the principal thing, namely, the determination and fixing of the rights to the use of water. If I am right thus far, then the court in the present proceeding could also do these things without special pleadings, and what it did in that regard, however informal or erroneous, would, nevertheless, not be open to the objection that the court acted without jurisdiction. While it is quite true that under our jurisprudence a court is not an autocrat, and can only award relief according to the forms of law and procedure, yet, when the court’s powers are once set in motion in a particulár proceeding in a proper manner, whatever the methods pursued may be called, subsequent errors and departures from the regular course of procedure, although gross, do not rob a *616court of general jurisdiction of its powers, and make its actions in tbe premises void.
The record in this case conclusively shows that all the parties affected by the decree had their day in court. It shows that the proceedings in question were pending, and hearings were had, from time to time covering a period of almost two years. During that time numerous stipulations, oral and written, were entered into by the parties, and some special matters were from time to time referred to special experts, and the reports made upon the matters so referred were all submitted to protracted hearings before the court, and before they were approved by it. Not only is it apparent from the record that the parties, with the exceptions stated by the Chief Justice, were willing to and did proceed without special pleadings or statements of any kind, but the record further shows that such has been the course of procedure in this case ever since the original decree was entered. At various times since 1901 the district court has been called on to make “orders or decrees” which were deemed necessary for the more equitable and better enforcement of the terms of the original decree. These orders involved the expenditure of thousands of dollars, and, if it be now held that the orders in this proceeding are void for the reasons stated by Mr. Justice Straup, then it unavoidably follows that practically all of the orders made subsequent to the original decree are void and of no force or effect for the same reasons. To so hold would unavoidably lead to turmoil and endless litigation. This should be avoided, if avoidance be possible under the forms of law. Moreover, the record, in my judgment, is all but conclusive that, if the decree is modified as directed by the Chief Justice, none of the parties to the action is or can be prejudiced in any substantial legal right. If the court had jurisdiction, therefore, no cause for reversing the entire decree and again setting the case at large exists. Again, if it were necessary to have pleadings for the purpose of completing a proper judicial record, an order to supply them could be made nunc pro tunc. While this could be done as to the nonobjecting parties without question, it, in my judg*617ment, under the circumstances of this case, may also be done as against the objecting parties for two reasons: (1) 'Because the decree, to all intents and purposes, has been modified to conform to their objections which were proper; and (2) after the decree is so modified, neither of the objecting parties will be affected in a substantial right, if pleadings, or any other necessary statements, are permitted to-be filed nunc pro tunc for the purposes aforesaid. Not only will the objectors not suffer in any substantial right, but, if pleadings are necessary to make a complete judicial record, they, as all other parties, will be benefited,. since their rights under the original decree will all the better be preserved. But it is vigorously insisted that, although it be conceded that the court had jurisdiction of the subject-matter and of the parties, yet it did not have the power to make the findings and decree in this proceeding, because its judicial powers have not been properly invoked. This, it is contended, is so .because the motion was utterly insufficient to set in motion the court’s powers. As a basis for this contention, it is pointed out that the findings and decree include a multitude of things. Let it be conceded that the findings and decree do cover all of the things enumerated by Mr. Justice Straup, and yet my conclusions, in my judgment, are not at all affected thereby. None of the things mentioned were really litigated or contested matters, but were merely incidental to the only question that was before the court for determination, namely: Should the court order different diverting and measuring appliances to be installed, in order that the waters of Jordan Biver might be more equitably and justly measured and distributed among all of the appropriators and users thereof? All of the facts found by the coui’t were so found as the basis for the order or decree that, in order to accomplish the purposes of the original decree, such appliances were necessary at certain points on the stream, and hence should be installed.
I think it cannot be doubted that it was necessary for the court to hear evidence upon all of the matters found by it in 'order to arrive at a just conclusion with respect to the only *618question litigated, namely, tbe necessity of installing new diverting and measuring appliances. But it was not necessary, nor was it intended by making those findings, to settle,, adjudicate, or determine any of them, because those matters had all been settled and adjudicated in the original decree, and by orders and decrees made subsequent thereto,, and before this proceeding was instituted. As already stated, therefore, these matters were purely incidental. I am of the opinion, therefore, that the motion, although quite informal, was, nevertheless, sufficient to properly invoke the powers of the court, and especially so in view that the court always had jurisdiction of the cause for the very purposes that the framer of the motion had in view in presenting it to the court. If, therefore, there is any defect in the motion at all, it is merely one of defective statement, and not one which is entirely lacking in substance, and therefore of no force or effect. Courts, in the administration of law and justice, may not lose sight of the utilitarian and practical side of things. All rules, excepting those which confer jurisdiction, 9 should always be liberally construed and applied when such is necessary in furtherance of justice. And under some circumstances even jurisdictional matters should not be too strictly invoked. To now set aside the whole decree, and again set the whole matter at large, could result only in injustice, for the reason that it would entail a. very large and I unnecessary expense upon both public and private' interests,! without any corresponding good whatever. As I view the! matter, the district court had full and complete jurisdiction! to hear, determine, and declare the matters covered by the! findings and decree, with the exception of those things that! are modified as pointed out in the opinion of the Chief Jus-1 tice. The order or decree should therefore as modified be! affirmed. |